On Rehearing.
PER CURIAM.
The burden of the argument in support of the pe- . tition is that the opinion of the court promulgates the doctrine that it is unlawful “for a railroad company to acquire by lease or purchase or other contract the ownership or the right to use a track leading from its right of way to an industrial plant.” The facts of the case do not require the affirmance of such a proposition; and we disclaim the inference which counsel draw from the language of the opinion. We do not elaborate because we believe that counsel, on reading the opinion anew, will have no difficulty in understanding that our judgment of the character of the Alton’s dominion over the S. & S. tracks was founded on our view that the evidence warranted the jury in finding that “the tracks were S. & S. plant facilities, and not instrumentalities for the Alton’s use in discharging its duties to the public.”
The petition is overruled.